FOR: Immediate Release CONTACT: Larry Lentych January 24, 2008 574 235 2000 Andrea Short 574 235 2000 1st Source Corporation Announces Fourth Quarter, Year End Results Dividend Declared South Bend, IN1st Source Corporation (Nasdaq:SRCE), parent company of 1st Source Bank and First National Bank, Valparaiso, today reported net income of $7.83 million for the fourth quarter of 2007, down 3.66 percent compared to the $8.12 million of net income reported for the fourth quarter of 2006. Diluted net income per common share for the fourth quarter of 2007 amounted to $0.32, compared to $0.36 per common share reported in the fourth quarter of 2006. For the year, net income was $30.54 million in 2007, a decrease of 22.29 percent from the $39.30 million reported for the year 2006. Diluted net income per common share for 2007 amounted to $1.28, down 25.58 percent compared to $1.72 diluted net income per common share for 2006. The Board of Directors approved a fourth quarter cash dividend of $0.14 per share. The cash dividend is payable on February 15, 2008 to shareholders of record on February 5, 2008. Christopher J. Murphy III, Chairman of 1st Source Corporation, commented, “As we finished the year we were very pleased with our credit results.Net charge-offs for the year amounted to only $2.11 million for a remarkably good loss ratio of 0.07 percent.Our non-performing assets to total loans and leases ratio was 0.56 percent and our loss reserve to non-performing loans coverage was 5.92 times. Like many, we are expecting a continued slowing in the economy and growing credit stress and believe we are properly reserved.” Mr. Murphy continued, “The quarter was very noisy for the banking industry in general and we are pleased to have avoided the substantial losses working their way through the industry. We are not a participant in the sub-prime mortgage markets but we are an owner of some Fannie Mae and Freddie Mac preferred securities.Going into the month of December we were carrying a gain on these securities which quickly evaporated when Fannie Mae and Freddie Mac went to the markets for additional capital in late November and early December.With the turmoil in the financial markets and the concern over any mortgage related business, their new preferred securities had to be issued at higher rates.This had the affect of reducing the value of the already outstanding preferred. We believed this to be an other than temporary impairment and decided to write down the securities we held by $4.1 million.” -1- “We were also pleased with the many things we accomplished this year including the acquisition of the First National Bank, Valparaiso; the opening of our new banking facility and expansion in Lafayette, Indiana; the installation of new core computer systems throughout the bank; the acquisition and merger of Insurit, a full service insurance agency in Fort Wayne into 1st Source Insurance; and good growth over most of our lines of business.We would have liked stronger earnings but with the accomplishments noted above, the continuing margin compression, and the volatility in the national and global markets, we are pleased with the foundation we are building for the future.” concluded Mr. Murphy. The net interest margin was 3.21 percent for the fourth quarter of 2007 versus 3.10 percent for the same period in 2006.The net interest margin was 3.18 percent for the year ended December 31, 2007, versus 3.29 percent for the same period in 2006.Tax-equivalent net interest income was $33.14 million for the fourth quarter of 2007, up 21.01 percent from 2006’s fourth quarter.For the year, tax-equivalent net interest income was $122.53 million compared to $108.98 million for 2006, an increase of 12.44 percent. 1st Source’s reserve for loan and lease losses as of December 31, 2007, was 2.09 percent of total loans and leases, compared to 2.18 percent as of December 31, 2006. Net charge-offs were $1.48 million for the fourth quarter 2007, compared to net charge-offs of $0.10 million a year ago. Net charge-offs for the year were $2.11 million compared to net recoveries of $2.84 million in 2006. The ratio of nonperforming assets to net loans and leases was 0.56 percent on December 31, 2007, compared to 0.64 percent on December 31, 2006. Noninterest income for the fourth quarter of 2007 was $16.17 million, a decrease of 8.62 percent compared to the fourth quarter of 2006.During the fourth quarter of 2007, we wrote-down Federal Home Loan Mortgage Corporation (Freddie Mac) and Federal National Mortgage Association (Fannie Mae) preferred stocks in the investment portfolio by $4.11 million, as discussed above.In addition, mortgage banking income declined $1.34 million.These decreases were partially offset by increases in trust fees, services charges on deposit accounts, insurance commissions and other investment securities gains.For the year, noninterest income was $70.62 million, down 7.79 percent from 2006.The primary factors were a decrease in mortgage banking income of $8.77 million resulting from a decline in production volume, non-recurring 2006 gains on the sale of mortgage servicing rights and a decline in loan servicing fee income and the preferred stock write-down mentioned above.Trust fees, service charges on deposit accounts, insurance commissions, and equipment rental income all increased in 2007 as compared to 2006. -2- Noninterest expense for the fourth quarter of 2007 was $36.63 million, an increase of 12.37 percent as compared to the fourth quarter of 2006.This was primarily due to higher salaries and employee benefits and furniture and equipment expense.For the year, noninterest expense was $140.31 million, up 11.17 percent from one year ago.The predominate factors behind the year over year increase in salaries and employee benefits, occupancy expense, and furniture and equipment expense was the acquisition of First National Bank, Valparaiso on May 31, 2007.Additionally, depreciation expense on leased equipment, and software costs increased in 2007 compared to 2006. As of December 31, 2007, the 1st Source common equity-to-assets ratio was 9.68 percent, compared to 9.69 percent a year ago. Shareholders’ equity was $430.50 million, up from $368.90 million a year ago. Total assets at the end of the fourth quarter of 2007 were $4.45 billion, up 16.80 percent compared to the same period last year. Total loans and leases were up 18.09 percent and total deposits were up 13.82 percent from the comparable figures at the end of the fourth quarter of 2006. 1st Source Corporation is the largest locally controlled financial institution serving the northern Indiana-southwestern Michigan area. While delivering a comprehensive range of consumer and commercial banking services, 1st Source has distinguished itself with highly personalized services. 1st Source Bank also competes for business nationally by offering specialized financing services for new and used private and cargo aircraft, automobiles for leasing and rental agencies, medium and heavy duty trucks, construction and environmental equipment. At year end, the Corporation had over 80 banking centers in 17 counties, six 1st Source Insurance offices, plus 24 locations nationwide for the 1stSource Bank Specialty Finance Group. With a history dating back to 1863, 1st Source Bank has a tradition of providing superior service to clients while playing a leadership role in the continued development of the communities in which it serves. 1st Source may be accessed on its home page at “www.1stsource.com.”Its common stock is traded on the Nasdaq Global Select Market under “SRCE” and appears in the National Market System tables in many daily newspapers under the code name “1st Src.” Marketmakers in 1st Source common shares are Cantor, Fitzgerald & Company; FTN Midwest Securities Corp.; Goldman, Sachs &
